Citation Nr: 0430439	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1959 to December 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2002 rating action that denied service 
connection for bilateral hearing loss and for tinnitus.  A 
Notice of Disagreement was received in September 2002, and a 
Statement of the Case (SOC) was issued in March 2003.  A 
Substantive Appeal was received in April 2003.

In December 2003, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC), 
reflecting the continued denial of each claim, was issued in 
March 2004.

In May 2004, the Board remanded this case to the RO for a 
Board videoconference hearing, as requested.  The veteran 
testified during such hearing before the undersigned Veterans 
Law Judge in September 2004; a transcript of that hearing 
also  is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Bilateral hearing loss was first manifested many years 
post service, and there is no objective evidence linking it 
to the veteran's military service.  

3.  Tinnitus was first manifested many years post service, 
and there is no objective evidence linking it to the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 C.F.R. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 C.F.R.    §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In the June 2002 RO letter, the August 2002 rating action, 
the September and December 2002 RO letters, the March 2003 
SOC, the May, August, November, and December 2003 RO letters, 
the March 2004 SSOC, and the April and August 2004 RO 
letters, the veteran and his representative were notified of 
the legal criteria governing his claims, the evidence that 
had been considered in connection with his appeal, and the 
bases for the denial of the claims.  After each, he was 
afforded an opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the abovementioned RO letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO variously 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was 
requested to identify, and provide the necessary releases for 
medical records from, any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, the first three 
notice requirements have been met.  With respect to the 
fourth requirement, the Board notes that the veteran has not 
been explicitly informed of the need to submit all evidence 
in his possession.  However, the Board notes that, in the 
June 2002 letter, the RO notified the veteran that he could 
submit private medical evidence to the VA himself, or sign 
forms authorizing the VA to obtain it directly from the 
provider.  Thus, the veteran has been put on notice that he 
should submit evidence in his possession pertinent to his 
claims.  Under these circumstances, the the Board finds that 
Pelegrini's fourth content of notice requirement also has 
been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided both prior and 
subsequent to the August 2002 rating action on appeal.  The 
RO's June 2002 letter followed the veteran's earlier January 
2002 claims for service connection, and preceded the August 
2002 rating action on appeal.  As indicated above, that 
rating action, many RO letters, the SOC, and the SSOC issued 
between 2002 and 2004 have repeatedly explained to the 
veteran what was needed to substantiate his claims.  

Additionally, the Board finds that all necessary development 
has been accomplished.  In a July 2002 statement in response 
to the RO's June 2002 letter, the veteran's representative 
stated that the veteran had no additional information to 
submit.  The RO, on its own initiative, has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining comprehensive VA outpatient records.  The veteran 
furnished testimony during a RO hearing in December 2003 and 
a Board videoconference hearing September 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  
Moreover, as explained below, a VA examination in this case 
is unnecessary.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's adjudication of the claims 
on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

Records associated with the veteran's service discharge 
indicate that his military occupational specialty was a 
dental laboratory specialist.  The service medical records 
are completely negative for complaints, findings, or 
diagnoses of any hearing loss or tinnitus.  

Post service, no hearing loss was clinically noted on 
September 1975 VA general medical examination.

The report of a June 1999 VA outpatient otolaryngological 
evaluation includes a notation of a several-year history of 
symmetrical hearing loss with bilateral non-pulsatile 
tinnitus, along with a non-specific history of noise 
exposure.  After examination, the impression was hearing 
loss.

On January 2001 VA outpatient otolaryngological evaluation, 
the veteran complained of bilateral hearing loss and 
tinnitus.  The examiner noted his planto obtain an audiogram, 
on his suspicion that noise exposure was the cause of the 
hearing loss.

On May 2001 VA outpatient audiological evaluation, the 
veteran gave a history of decreased hearing over the past few 
years, as well as military noise exposure and occupational 
noise exposure, having worked for over 30 years in 
construction.  Test results indicated bilateral mild to 
moderately severe sensorineural hearing loss with good 
discrimination ability bilaterally.

In connection with his January 2002 claim for service 
connection, the veteran indicated that his hearing loss was 
caused by the continuous loud noise of high-speed lathes he 
experienced during the course of his duties as a dental 
laboratory technician in military service.  He also stated 
that tinnitus had its onset in service.

In his April 2003 Substantive Appeal, the veteran indicated 
that his hearing loss and tinnitus were caused by exposure to 
noise from military aircraft that continuously took off from 
and landed at a runway located near a dental laboratory where 
he worked in service.   

On July 2003 VA outpatient audiological evaluation, the 
veteran gave a history of exposure to machinery noise during 
the course of his work duties as a dental laboratory 
technician in military service.  Current examination showed 
mild to profound bilateral sensorineural hearing loss.    

During the December 2003 RO hearing, the veteran testified 
that he never wore hearing protection while working in dental 
laboratories during military service.  He stated that his 
post-service occupational exposure to noise in the 
construction industry was minimal, as he only worked on 
finish carpentry in a carpeted area and on residential finish 
work, and no heavy industry noise was involved.       

During the September 2004 Board videoconference hearing, the 
veteran essentially reiterated testimony provided during the 
2003 hearing, that was consistent with his written argument.  


III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the veteran claims service connection for 
bilateral hearing loss and for tinnitus, which he relates to 
noise exposure during his military service.  However, the 
Board notes that there are no complaints, clinical findings, 
or diagnoses of any hearing loss or tinnitus during service 
or for many years thereafter.  There were no complaints or 
pathological findings of hearing loss or tinnitus on 
September 1975 VA general medical examination.  

There is also no competent and probative evidence of a nexus 
between the veteran's current hearing loss and tinnitus and 
his military service.  The first objective evidence of any 
hearing loss was that found on June 1999 VA outpatient 
otolaryngological evaluation, over 36 years following 
separation from service, and the first objective evidence of 
tinnitus was that noted on January 2001 VA outpatient 
otolaryngological evaluation, over 38 years following 
separation from service.  Although the veteran has given  
histories of military service and post service occupational 
noise exposure, no physician has related either hearing loss 
or tinnitus to his military service.  Significantly, the 
veteran has neither presented nor alluded to the existence of 
any medical opinion or any other objective evidence to 
support his claim.  

Under the circumstances, the Board finds that a VA 
examination to obtain an opinion as to the likely etiology of 
the claimed disabilities is not necessary.  See 38 U.S.C.A. 
§ 5103A.

The Board has considered the veteran's assertions in 
connection with the claims on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current hearing loss and/or tinnitus and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).     

In view of the absence of medical evidence of any hearing 
loss or tinnitus in service or for many years thereafter, and  
the lack of any objective evidence even suggesting a 
relationship between those current disabilities and the 
veteran's military service, the Board finds that the claims 
for service connection for bilateral hearing loss and for 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there simply is no competent 
evidence to support the veteran's assertions, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



